DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Arguments
Applicant’s arguments with respect to claim(s) 1-20 have been considered but are moot because the new ground of rejection does not rely on all of the references applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3-8, 10-15, 17-20 are rejected under 35 U.S.C. 103 as being unpatentable over Sheng et al (US 20150046966) in view of Cloonan et al (US 9,699,102)  in view of Yoon et al (US 20040120326) and further in view of Frozenfar (US 20200280370).

As to claim 1 Sheng discloses a system comprising (Sheng, Fig.3 and 5, ¶0072- system architecture diagrams based on C-DOCSIS system):at least one processor; and at least one memory storing computer-executable instructions, that when executed by the at least one processor, cause the at least one processor to: receive, at a remote PHY device from a headend of a network, a first data packet including a first identifier-remote physical device considered a CMC device within the system access end 12  Sheng Fig.3 ¶0066-2nd sentence-system access end 12, …configured to de-encapsulate and encapsulate data packets; ¶0073- 1st sentence- CMC device; ¶0078- in a downlink direction, implement VLAN TAG information…. insert a CDT tag to the Ethernet frame headers .... for identifying a particular service stream of a particular system terminal 11).
Sheng however is silent where the first packet is received from a first MAC device at the headend. However, in an analogous art Cloonan remedies this deficiency (Cloonan, Fig., Col.1, lines 42-45- communicating between a cable modem termination system (“CMTS”) 4 at a head end and a cable modem
(“CM”) 6…Col.1, lines 52-55- a DOCSIS header is added and radio frequency (“RF”) processing takes place at media access control (“MAC”) processor 16 before being transmitted onto HFC 8.; Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sheng with that of Cloonan for the purpose of performing DOCSIS processing (Cloonan Col 1, lines 59-61).
Both Sheng and Cloonan however do not explicitly recite determining, by the remote PHY device and using the first identifier included in the first data packet, a first output of the PHY device onto which to transmit the first data packet, the first output including a first group of customer devices;
receive, at the remote PHY device and from a second MAC device located at the headend, a second data packet including a second identifier; and determine, by the remote PHY device and using the second identifier included in the second data packet, a second output of the PHY device onto which to transmit the second data packet, the second output including a second group of customer devices and accessing by the remote device a look up table. However in an analogous art Yoon remedies this deficiency: Yoon Fig.1-5, ¶0013, ¶0054,¶0055- OLT constructs a VLAN membership table based on the logical OLT ports according to OLT/ONU profile information and allocates the PVID to each VLAN group. ¶0028, ¶0029, ¶0034, ¶0035, ¶0038, ¶0056 - FIG. 4 shows a physical port/logical port mapping table. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Sheng and Cloonan with that of Yoon for the purpose of configuring VLAN groups in a DOCSIS network.
All inventors however are silent where the remote  PHY device is remote from an optical line terminal and a headend of the network. However in an analogous art Frozenfar remedies this deficiency (Frozenfar, Fig, 1- 4, ¶0004- The vCMTS 201 communicates with Remote physical layer (or PHY) Device (RPD) 207 via optical link 205, using Internet Protocol (IP) packet format. RPD 207 implements the physical layer of the DOCSIS protocol. RPD 207 converts IP type data packets received from vCMTS 20; ¶0008-  a common optical line termination (OLT) function is placed in the operator's edge, connecting with multiple subscribers using only a single fiber and passive optical splitter). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Sheng, Cloonan and Yoon with that of Frozenfar for the purpose of implementing Optical networking in CMTS systems (Frozenfar ¶0004).

As to claim 3 the combined teachings of Sheng, Cloonan Yoon and Frozenfar disclose the system of claim 1, wherein the first data packet is transmitted over a first network tunnel and the second data packet is transmitted over a second network tunnel that is different than the first network tunnel- (Cloonan. Fig.2, Col.3, lines 29-30- Packets are distributed, or scheduled, to multiple MAC processors 27 Col.3, lines 49- 51- the packets arrive at CM 7 over HFC channels 28, a number of MAC processors 30, corresponding to the number of MAC processors 27 at CMTS 4). 

As to claim 4 the combined teachings of Sheng, Cloonan Yoon and Frozenfar disclose the system of claim 3, wherein the computer-executable instructions further cause the at least one processor to: transmit the first data packet through the first output to a first customer premises equipment (CPE) associated with a first scheduling group of CPE associated with the PHY device (Cloonan Col.4, lines 15-25- packets are forwarded toward CPE 24 in the order in which they were sent by distributor 26.) wherein the first data packet is transmitted through the first network tunnel from the first MAC device, through the remote PHY device(Cloonan, Fig.2) , and transmit the second data packet through the second output to a second customer premises equipment (CPE) associated with a second scheduling group of CPEs associated with the PHY device, wherein the second data packet is transmitted through the second network tunnel from the second MAC device, through the remote PHY device, and to the second CPE (Cloonan Col.4, lines 15-25). 

As to claim 5 the combined teachings of Sheng, Cloonan Yoon and Frozenfar disclose system of claim 1, wherein the first MAC device and second MAC device are at least one of: virtual MAC controllers or physical MAC devices, and wherein the first MAC device and second MAC device add the first identifier and second identifier to the first data packet and second data packet respectively (Cloonan, 27 of Fig. 2, Col.3, lines 29-30- Packets are distributed, or scheduled, to multiple MAC processors 27).

As to claim 6 the combined teachings of Sheng, Cloonan Yoon and Frozenfar disclose the system of claim 1, wherein the network is a Data Over Cable Service Interface Specification (DOCSIS) network (Sheng ¶0072- 1st sentence- the system architecture diagrams based on C-DOCSIS system;).
 
As to claim 7 the combined teachings of Sheng, Cloonan Yoon and Frozenfar discloses the system of claim 1, wherein the first identifier and second identifier are virtual local area network (VLAN) identifiers (Yoon ¶0054)

As to claim 8 Sheng discloses a method, comprising: receiving, at a remote PHY device from a headend of a network, a first data packet including a first identifier remote physical device considered CMC device within the system access end 12 (Sheng Fig.3 ¶0066-2nd sentence-system access end 12, …configured to de-encapsulate and encapsulate data packets; ¶0073- 1st sentence- CMC device ;¶0078- in a downlink direction, implement VLAN TAG information ….insert a CDT tag to the Ethernet frame headers ….for identifying a particular service stream of a particular system terminal 11).; Sheng however is silent where the first packet is received from a first MAC device at the headend. However, in an analogous art Cloonan remedies this deficiency (Cloonan, Fig., Col.1, lines 42-45- communicating between a cable modem termination system (“CMTS”) 4 at a head end and a cable modem
(“CM”) 6…Col.1, lines 52-55- a DOCSIS header is added and radio frequency (“RF”) processing takes place at media access control (“MAC”) processor 16 before being transmitted onto HFC 8.; Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sheng with that of Cloonan for the purpose of performing DOCSIS processing (Cloonan Col 1, lines 59-61).
Both Sheng and Cloonan however do not explicitly recite determining, by the remote PHY device and using the first identifier included in the first data packet, a first output of the PHY device onto which to transmit the first data packet, the first output including a first group of customer devices;
receiving, at the remote PHY device and from a second MAC device located at the headend, a second data packet including a second identifier; and determining, by the remote PHY device and using the second identifier included in the second data packet, a second output of the PHY device onto which to transmit the second data packet, the second output including a second group of customer devices and accessing by the remote device a look up table.. However in an analogous art Yoon remedies this deficiency: Yoon Fig.1-5, ¶0013, ¶0054,¶0055- OLT constructs a VLAN membership table based on the logical OLT ports according to OLT/ONU profile information and allocates the PVID to each VLAN group. ¶0028, ¶0029, ¶0034, ¶0035, ¶0038, ¶0056 - FIG. 4 shows a physical port/logical port mapping table. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Sheng and Cloonan with that of Yoon for the purpose of configuring VLAN groups in a DOCSIS network.
All inventors however are silent where the remote  PHY device is remote from an optical line terminal and a headend of the network. However in an analogous art Frozenfar remedies this deficiency (Frozenfar, Fig, 1- 4, ¶0004- The vCMTS 201 communicates with Remote physical layer (or PHY) Device (RPD) 207 via optical link 205, using Internet Protocol (IP) packet format. RPD 207 implements the physical layer of the DOCSIS protocol. RPD 207 converts IP type data packets received from vCMTS 20; ¶0008-  a common optical line termination (OLT) function is placed in the operator's edge, connecting with multiple subscribers using only a single fiber and passive optical splitter). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Sheng, Cloonan and Yoon with that of Frozenfar for the purpose of implementing Optical networking in CMTS systems (Frozenfar ¶0004).

As to claim 10 the combined teachings of Sheng, Cloonan Yoon and Frozenfar disclose the method of claim 8, wherein the first data packet is transmitted over a first network tunnel and the second data packet is transmitted over a second network tunnel that is different than the first network tunnel (Cloonan. Fig.2, Col.3, lines 29-30- Packets are distributed, or scheduled, to multiple MAC processors 27 Col.3, lines 49- 51- the packets arrive at CM 7 over HFC channels 28, a number of MAC processors 30, corresponding to the number of MAC processors 27 at CMTS 4).

As to claim 11 the combined teachings of Sheng, Cloonan Yoon and Frozenfar  disclose the method of claim 10, further comprising: transmitting the first data packet through the first output to a first customer premises equipment (CPE) associated with a first scheduling group of CPEs associated with the PHY device, wherein the first data packet is transmitted through the first network tunnel from the first MAC device, through the remote PHY device, and to the first CPE(Cloonan Col.4, lines 15-25)- packets are forwarded toward CPE 24 in the order in which they were sent by distributor 26.); and transmitting the second data packet through the second output to a second customer premises equipment (CPE) associated with a second scheduling group of CPEs associated with the PHY device(Cloonan, Fig.2), wherein the second data packet is transmitted through the second network tunnel from the second MAC device, through the remote PHY device, and to the second CPE (Cloonan Col.4, lines 15-25).

As to claim 12 the combined teachings of Sheng, Cloonan Yoon and Frozenfar  disclose the method of claim 8, wherein the first MAC device and second MAC device are at least one of: virtual MAC controllers or physical MAC devices, and wherein the first MAC device and second MAC device add the first identifier and second identifier to the first data packet and second data packet respectively(Cloonan, 27 of Fig. 2, Col.3, lines 29-30- Packets are distributed, or scheduled, to multiple MAC processors 27)..

As to claim 13 the combined teachings of Sheng, Cloonan Yoon and Frozenfar disclose the method of claim 8, wherein the network is a Data Over Cable Service Interface Specification (DOCSIS) network (Sheng ¶0072- 1st sentence- the system architecture diagrams based on C-DOCSIS system;).

As to claim 14 the combined teachings of Sheng, Cloonan Yoon and Frozenfar disclose the method of claim 8, wherein the first identifier and second identifier are virtual local area network (VLAN) identifiers(Merchant Col.10, lines 23-25- the IRC 40 checks the VLAN ID, which uniquely identifies which VLAN a particular frame belongs to).

As to claim 15 Sheng discloses a non-transitory computer readable medium including computer-executable instructions stored thereon, which when executed by one or more processors of a wireless access point (Sheng ¶0064- last sentence- transmission media between said system access end 12 and said system terminal end 11 (optical fiber ; coax or both) , cause the one or more processors to perform operations of: receiving, at a remote PHY device from  a headend of a network, a first data packet including a first identifier (Sheng Fig.3 ¶0066-2nd sentence-system access end 12, …configured to de-encapsulate and encapsulate data packets; ¶0073- 1st sentence- CMC device; ¶0078- in a downlink direction, implement VLAN TAG information….insert a CDT tag to the Ethernet frame headers ….for identifying a particular service stream of a particular system terminal 11);
Sheng however is silent where the first packet is received from a first MAC device at the headend. However, in an analogous art Cloonan remedies this deficiency (Cloonan, Fig., Col.1, lines 42-45- communicating between a cable modem termination system (“CMTS”) 4 at a head end and a cable modem
(“CM”) 6…Col.1, lines 52-55- a DOCSIS header is added and radio frequency (“RF”) processing takes place at media access control (“MAC”) processor 16 before being transmitted onto HFC 8.; Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the teachings of Sheng with that of Cloonan for the purpose of performing DOCSIS processing (Cloonan Col 1, lines 59-61).
Both Sheng and Cloonan however do not explicitly recite determining, by the remote PHY device and using the first identifier included in the first data packet, a first output of the PHY device onto which to transmit the first data packet, the first output including a first group of customer devices;
receiving, at the remote PHY device and from a second MAC device located at the headend, a second data packet including a second identifier; and determining, by the remote PHY device and using the second identifier included in the second data packet, a second output of the PHY device onto which to transmit the second data packet, the second output including a second group of customer devices and accessing by the remote device a look up table... However in an analogous art Yoon remedies this deficiency: Yoon Fig.1-5, ¶0013, ¶0054,¶0055- OLT constructs a VLAN membership table based on the logical OLT ports according to OLT/ONU profile information and allocates the PVID to each VLAN group. ¶0028, ¶0029, ¶0034, ¶0035, ¶0038, ¶0056 - FIG. 4 shows a physical port/logical port mapping table. Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Sheng and Cloonan with that of Yoon for the purpose of configuring VLAN groups in a DOCSIS network. All inventors however are silent where the remote  PHY device is remote from an optical line terminal and a headend of the network. However in an analogous art Frozenfar remedies this deficiency (Frozenfar, Fig, 1- 4, ¶0004- The vCMTS 201 communicates with Remote physical layer (or PHY) Device (RPD) 207 via optical link 205, using Internet Protocol (IP) packet format. RPD 207 implements the physical layer of the DOCSIS protocol. RPD 207 converts IP type data packets received from vCMTS 20; ¶0008-  a common optical line termination (OLT) function is placed in the operator's edge, connecting with multiple subscribers using only a single fiber and passive optical splitter). Therefore, it would have been obvious to one of ordinary skills in the art before the effective filing date of the invention to modify the combined teachings of Sheng, Cloonan and Yoon with that of Frozenfar for the purpose of implementing Optical networking in CMTS systems (Frozenfar ¶0004).
As to claim 16 the combined teachings of Sheng, Cloonan and Yoon disclose the non-transitory computer readable medium of claim 15, wherein determining the first output of the PHY device onto which to transmit the first data packet further comprises accessing by the remote PHY device a look-up table, wherein the look-up table includes the first identifier and an associated output of the PHY device associated with the first identifier(Yoon ¶0016- VLAN membership table; ¶0028, ¶0029, ¶0034, ¶0035, ¶0038, Fig.4)

As to claim 17 the combined teachings of Sheng, Cloonan Yoon and Frozenfar  disclose the non-transitory computer readable medium of claim 15, wherein the first data packet is transmitted over a first network tunnel and the second data packet is transmitted over a second network tunnel that is different than the first network tunnel (Cloonan. Fig.2, Col.3, lines 29-30- Packets are distributed, or scheduled, to multiple MAC processors 27 Col.3, lines 49- 51- the packets arrive at CM 7 over HFC channels 28, a number of MAC processors 30, corresponding to the number of MAC processors 27 at CMTS 4).

As to claim 18 the combined teachings of Sheng, Cloonan Yoon and Frozenfar disclose the non-transitory computer readable medium of claim 17, wherein the computer- executable instructions further cause the one or more processors to perform operations of: transmitting the first data packet through the first output to a first customer premises equipment (CPE) associated with a first scheduling group of CPEs associated with the PHY device, wherein the first data packet is transmitted through the first network tunnel from the first MAC device, through the remote PHY device, and to the first CPE (Cloonan Col.4, lines 15-25- packets are forwarded toward CPE 24 in the order in which they were sent by distributor 26.) and transmitting the second data packet through the second output to a second customer premises equipment (CPE) associated with a second scheduling group of CPEs associated with the PHY device(Cloonan, Fig.2), wherein the second data packet is transmitted through the second network tunnel from the second MAC device, through the remote PHY device, and to the second CPE(Cloonan Col.4, lines 15-25).

As to claim 19 the combined teachings of Sheng, Cloonan Yoon and Frozenfar disclose the non-transitory computer readable medium of claim 15, wherein the first MAC device and second MAC device are at least one of: virtual MAC controllers or physical MAC devices, and wherein the first MAC device and second MAC device add the first identifier and second identifier to the first data packet and second data packet respectively (Cloonan, 27 of Fig. 2, Col.3, lines 29-30- Packets are distributed, or scheduled, to multiple MAC processors 27). 

As to claim 20 the combined teachings of Sheng, Cloonan Yoon and Frozen  disclose the non-transitory computer readable medium of claim 15, wherein the first identifier and second identifier are virtual local area network (VLAN) identifiers (Yoon ¶0054).


Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
Williams et al – Data Transfer Application Monitor and Controller- US 20040228277, Fig.1

Poli et al- Session Control of Broadcast Video Services for DAA and Non-DDA- US 20200145710, Fig.1, ¶0014-  a single remote physical device


Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to DERRICK V ROSE whose telephone number is (571)270-7460. The examiner can normally be reached 9am- 6pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, YEMANE MESFIN can be reached on 571-272-3927. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/DERRICK V ROSE/Examiner, Art Unit 2462